Per Curiam,
We find no error in this record. Plaintiff’s right to recover depended on questions of fact which the jury alone had the power to determine. The case was fairly submitted to them on sufficient evidence and with instructions of which the defendant company has no just reason to complain.
Two requests for instructions were submitted to the learned trial judge, both of which were rightly refused. If additional instructions, on other subjects, were desired by the defendant company, it was its privilege as well as its duty to make the request. Having omitted to do so, it is not in a position to complain that none were given.
Judgment affirmed.